Citation Nr: 9930808	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for the period from June 30, 1995 to August 7, 1998, for 
residuals of service-connected pulmonary tuberculosis.

2.  Entitlement to an increased disability rating for 
residuals of service-connected pulmonary tuberculosis, 
currently rated as 60 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied an increased disability 
rating for service-connected pulmonary tuberculosis then 
rated as 20 percent disabling.

A hearing was held on June 17, 1997, in St. Petersburg, 
Florida, before Joaquin Aguayo-Pereles, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991) and who is 
rendering the determination in this case.

The Board remanded this case in September 1997 for further 
development of the evidence.  On remand, the RO granted an 
increased disability rating for service-connected pulmonary 
tuberculosis to 30 percent from June 30, 1995, the date of 
the receipt of the veteran's claim for an increased rating, 
and granted a 60 percent rating from August 8, 1998, the date 
of a VA examination report which provided medical evidence 
which met the criteria for a 60 percent rating in the VA 
Schedule for Rating Disabilities.

The issue of an increased disability rating for 
service-connected pulmonary tuberculosis, currently rated as 
60 percent disabling, is addressed in the Remand portion of 
this decision below.


FINDINGS OF FACT

1.  The veteran submitted a statement to the RO in June 1995 
indicating that his service-connected pulmonary tuberculosis 
had worsened.

2.  The veteran has obstructive and restrictive pulmonary 
disease, which has been caused in part by service-connected 
pulmonary tuberculosis.

3.  For the period from June 30, 1995 to August 7, 1998, the 
service-connected residuals of pulmonary tuberculosis, i.e., 
obstructive and restrictive pulmonary disease, was of a 
moderate degree of severity and was manifested on pulmonary 
function tests by post-drug or medication FEV-1 of 57 percent 
predicted and post-drug FEV-1/FVC ratios of 88 and 60 percent 
predicted.


CONCLUSIONS OF LAW

1.  The claim for an increased disability rating for 
residuals of service-connected pulmonary tuberculosis, i.e., 
obstructive and restrictive pulmonary disease, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating higher than 30 percent from 
June 30, 1995 to August 7, 1998, for service-connected 
residuals of pulmonary tuberculosis, i.e., obstructive and 
restrictive pulmonary disease, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6600, 6603, 6722  (1995); 38 C.F.R. § 4.97, Diagnostic 
Code 6604-6722 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In June 1995, the veteran submitted a claim requesting an 
increased rating for his service-connected pulmonary 
tuberculosis.  The Board concludes that this request was the 
equivalent of stating that his service-connected condition 
had worsened and therefore constituted a well grounded claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(holding that, where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the course of this appeal, the criteria for evaluating 
respiratory disorders in the VA Schedule for Rating 
Disabilities were revised, and the revisions became effective 
October 7, 1996.  Therefore, the Board will consider the 
veteran's service-connected respiratory condition under both 
the old and the new criteria to determine whether a rating 
higher than 30 percent assigned by the RO for the period from 
June 30, 1995 to August 7, 1998, is warranted.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise).  Because 
the veteran received notice of both the old and the revised 
criteria in the May 1996 statement of the case and the 
October 1998 rating decision, the Board concludes that he had 
an opportunity to present argument and evidence relevant to 
those criteria and to ask for an additional personal hearing 
when his case was before the RO.  Accordingly, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met with regard to both the old and 
new rating criteria.  VA O.G.C. Prec. Op. 11-97 at 3-4 (Mar. 
25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The service-connected pulmonary tuberculosis has been rated 
under Diagnostic Code 6722 for tuberculosis, pulmonary, 
chronic, moderately advanced, inactive, since the 1940s.  
Those criteria provided a 100 percent evaluation following 
active pulmonary tuberculosis for two years after the date of 
inactivity.  Thereafter, for four years, or in any event, to 
six years after the date of inactivity, a 50 percent 
evaluation was assigned.  A 30 percent evaluation was 
assigned thereafter, for five years, or to 11 years after 
date of inactivity.  Following moderately advanced lesions 
(Diagnostic Code 6722), a rating of 20 percent was assigned, 
provided there was continued disability, emphysema, dyspnea 
on exertion, impairment of health, etc.  38 C.F.R. § 4.97 
(1995).

Pursuant to the Board's remand in this case in September 
1997, a VA examiner reviewed the medical history of the 
veteran's service-connected pulmonary disorder as depicted by 
the medical reports in the claims file.  In an August 1998 
examination report, the examiner noted that currently the 
veteran's pulmonary tuberculosis is totally asymptomatic.  
However, the examiner stated that the veteran currently has 
obstructive and restrictive pulmonary disease, which has been 
caused in part by service-connected pulmonary tuberculosis.  
Accordingly, the Board notes that these diseases are the 
residuals of service-connected pulmonary tuberculosis and 
therefore the criteria for evaluating them should be 
considered in rating the veteran's current level of 
disability.

Under the old rating criteria for evaluating respiratory 
disorders, a variety of symptoms, signs, and X-ray findings 
were considered to evaluate pulmonary diseases.  The 
revisions provide for the evaluation of many of the 
respiratory disorders under the schedule, at least in part, 
based on the results of pulmonary function tests (PFTs).  The 
examining physician is required to obtain PFTs where the 
criteria call for them but need not interpret the results 
since the criteria themselves contain the actual figures that 
warrant various evaluations.  

The old criteria had no specific diagnostic code for 
obstructive and restrictive pulmonary disease or chronic 
obstructive pulmonary disease (COPD), the current residual 
disability resulting from the veteran's service-connected 
pulmonary tuberculosis, although it did have criteria for 
evaluating chronic bronchitis and pulmonary emphysema.  The 
revised rating schedule provides for separate diagnostic 
codes for chronic bronchitis under DC 6600, pulmonary 
emphysema under DC 6603, and COPD under DC 6604, with 
evaluation under identical criteria.  While pulmonary 
emphysema, chronic obstructive pulmonary disease, and chronic 
bronchitis often coexist and are sometimes hard to 
differentiate, they are not synonymous.  Chronic bronchitis, 
pulmonary emphysema, chronic obstructive pulmonary disorder 
are now rated under the objective standards of PFTs.  Because 
COPD did not have its own diagnostic code under the old 
criteria, the Board -- in order to fulfill its obligation 
under the rule in Karnas to review the claim under both the 
old and the new criteria -- will examine the old criteria for 
evaluating chronic bronchitis and pulmonary emphysema to see 
if an increased rating is warranted under those criteria 
because those criteria will be more relevant to the veteran's 
current residuals than the old criteria for rating pulmonary 
tuberculosis since the veteran's pulmonary tuberculosis is 
currently totally asymptomatic.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (Board should provide an 
explanation for a diagnostic code used for a disorder that 
must be rated analogously to another disorder).

The old criteria for chronic bronchitis provided a 30 percent 
evaluation for moderately severe chronic bronchitis with 
persistent coughing at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent evaluation required severe chronic 
bronchitis manifested by a severe, productive cough; dyspnea 
on slight exertion; and pulmonary function tests indicative 
of severe ventilatory impairment.  A 100 percent rating was 
provided for chronic bronchitis which was pronounced; with 
copious productive cough and dyspnea at rest; severe degree 
of chronic airway obstruction; shown by pulmonary function 
testing with symptoms of associated severe emphysema or 
cyanosis and findings of right
sided heart involvement.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (1995).

Under Diagnostic Code 6603 for pulmonary emphysema, a 30 
percent evaluation contemplated moderate pulmonary emphysema 
with moderate dyspnea occurring after climbing one flight of 
steps or walking more than one block on level surface; 
pulmonary function tests consistent with findings of moderate 
emphysema.  The next higher or 60 percent evaluation was 
warranted for severe pulmonary emphysema reflected by 
exertional dyspnea sufficient to prevent climbing one flight 
of stairs or walking one block without stopping; ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A schedular rating 
of 100 percent was assignable when emphysema was pronounced; 
intractable and totally incapacitating; with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion; severity of 
emphysema confirmed by chest X-rays and pulmonary function 
tests.  38 C.F.R. § 4.97, Diagnostic Code 6603 (1995).

Under the new criteria for rating COPD under Diagnostic Code 
6604, a 30 percent rating contemplates PFTs which reflect 
FEV-1 of 56- to 70-percent predicted, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of 
the Lung for Carbon  Monoxide by the Single Breath Method 
(DLCO (SB)) 56- to 65-percent predicted.  The next higher or 
60 percent rating may be provided where PFTs reflect FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The highest or 100 percent rating 
may be assigned for FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right  heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6604 (1999).

The Board notes that the PFTs must be conducted post-drug or 
post-medication or post-inhalation therapy because it is the 
post-drug or post-therapy results that are considered for 
rating purposes.  When the final rule was published in the 
Federal Register amending the criteria for rating diseases of 
the respiratory system, one commentator recommended that the 
VA specify that pulmonary function be tested before therapy 
in order to reflect ordinary conditions of life.  The VA 
noted that the American Lung Association and the American 
Thoracic Society Component Committee on Disability Criteria 
recommended testing for pulmonary function after optimum 
therapy.  The results of such tests reflect the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function.  Using 
this standard testing method assures consistent evaluations.  
Therefore, it is important that the PFT report state whether 
the findings reported were pre- or post-drug or inhalation 
therapy.  See 61 Fed. Reg. 46727 (Sept. 5. 1996).

In this case the evidence relevant for rating purposes for 
the period from June 30, 1995 to August 7, 1998, for which 
the RO has assigned a 30 percent rating, include August 1995 
VA examination, PFT, and chest x-ray reports; March and June 
1996 VA outpatient treatment reports, which provide some 
information relevant to the old rating criteria; an August 
1996 PFT report; and August and September 1996 VA outpatient 
reports.  The Board notes that there are other outpatient 
reports of record which show that the veteran reported for 
check ups and treatment for COPD but these are quite brief 
and provide little, if any, information about the degree of 
severity of the disease that is relevant for rating purposes.

The August 1995 VA examination report reflects the examiner's 
summary of the history of the case as provided by the 
veteran, including the history of pulmonary tuberculosis in 
1945 and the reactivation of that disease in the 1950s.  The 
veteran complained of chronic shortness of breath and dyspnea 
on exertion.  He reported some minimal cough and minimal 
sputum production.

Objective findings included the lungs being clear to 
auscultation and percussion.  Cardiac examination revealed a 
regular rhythm without obvious murmur or gallop.  The 
diagnoses were inactive pulmonary tuberculosis and COPD.  
With regard to the extent of structural damage to the lungs, 
the examiner noted that this was unknown and a chest x-ray 
would be ordered in this regard.  The examiner also ordered 
PFTs.

The chest x-ray report reflected no significant interval 
change from a chest x-ray performed in June 1993.  Changes 
due to bilateral thoracotomy were noted.  (The Board notes 
from a July 1950-August 1951 VA Hospital Narrative Summary 
that the veteran underwent exploratory thoracotomy in 1951 to 
treat a reactivation of pulmonary tuberculosis.  The changes 
caused by this surgery have been noted on most chest x-ray 
reports of record dated since that time.).  Right apical 
pleural thickening was noted.  There was no acute infiltrate 
or pleural effusion.  The heart appeared normal in size.  The 
impression was no acute infiltrate or cardiomegaly.

The August 1995 PFTs showed post-drug or medication FEV-1 of 
57 percent predicted.  The Board notes that this finding is 
in the range for the 30 percent rating under the new 
criteria.  The post-drug FEV-1/FVC ratio was 88 percent 
predicted which the Board notes is less than the criteria 
required for the 10 percent rating.  The PFT report reflects 
a DLCO "UNC" test but not findings for DLCO (SB) as 
required by the new regulation, and it is not reflected in 
the report whether the tests are similar or the same and no 
post-drug findings are listed in the report.  However, 
concerning this, the Board notes that the new regulations 
which require the DLCO (SB) testing were not yet in effect 
when the August 1995 testing was done, and the Board 
concludes that, in applying the rule in Karnas and evaluating 
this portion of the increased rating claim under the new 
criteria, the Board must apply the new criteria to the 
evidence in the record as it existed at the time.  Based on 
the findings on this PFT test, the Board concludes that this 
evidence does not show that a rating higher than 30 percent 
rating was warranted under the new criteria.

Moreover, the doctors who conducted the PFTs provided a 
summary of their findings and impressions based on the tests 
under the numerical findings on the PFT report and their 
comments are relevant to the old criteria in assessing the 
degree of severity resulting from COPD:

The forced vital capacity is mildly 
reduced.  FEV-1 is moderately reduced.  
FEV-1 when expressed as a percent of the 
forced vital capacity is mildly reduced.  
Residual volume is normal . . . .  
Diffusing capacity is moderately reduced.

Impression:  Mixed 
obstructive-restrictive disease of 
moderate severity. . . .

The Board concludes that these findings are consistent under 
the old criteria for chronic bronchitis and pulmonary 
emphysema, which provided a 30 percent rating for a 
moderately severe and a moderate degree of disability, 
respectively.  Moreover, the subjective complaints of the 
veteran on the August 1995 VA examination of dyspnea on 
exertion and minimal cough with minimal sputum and the 
examiner's objective finding of clear lungs were 
appropriately compensated by the 30 percent ratings for 
chronic bronchitis and pulmonary emphysema under the old 
criteria which contemplated considerable dyspnea on exertion 
and moderate dyspnea on exertion, respectively, and 
persistent -- rather than minimal -- cough at intervals 
throughout the day and considerable -- not minimal -- 
expectoration as well as a finding of rales throughout the 
chest rather than a clear chest.  38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6603 (1995).

A June 1996 VA outpatient record shows the veteran was seen 
on follow-up for COPD and reported that his breathing had 
improved slightly overall since having been started on 
medication recently.  However, the veteran stated that he did 
have occasional difficulty in the early morning hours.  Lung 
examination revealed bilateral diffuse coarse expiratory 
wheezing.  The Board notes that these complaints and findings 
are contemplated by the old rating criteria for a 30 percent 
or "moderate" degree of disability resulting from chronic 
bronchitis and pulmonary emphysema and do not more nearly 
approximate the criteria for a "severe" level of disability 
under those criteria.  38 C.F.R. § 4.7, 4.97, Diagnostic 
Codes 6600, 6603 (1995).  This report provides no information 
relevant to the new rating criteria for COPD.

A VA outpatient record shows that in August 1996 the veteran 
complained of increased shortness of breath for one day.  He 
stated that he had a cold and was coughing with a lot of 
thick, grayish secretions.  Findings on physical examination 
reflected shortness of breath with exertion.  Wheezes and 
bilateral rhonchi and rales were noted on examination of the 
lungs.  The assessment was obstructive/restrictive lung 
disease.  A chest x-ray showed fibrotic changes, but no 
infiltrates and no congestion.  About nine days later, the 
veteran underwent PFTs.  The report showed post-drug FEV-1 of 
57 percent predicted which the Board notes is consistent with 
the new criteria for a 30 percent rating.  An FEV-1/FCV ratio 
of 60 percent was noted which is also consistent with a 30 
percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6604 
(1999).  The next day the veteran was again seen in the VA 
outpatient clinic.  It was noted that he was recently started 
on tapering doses of prednisone for exacerbation of COPD and 
that he "feels much better today.  His cough has decreased.  
He sleeps well.  His breathing has much improved."  On 
physical examination, his lungs were clear bilaterally with 
mild decreased breath signs.  The assessment was exacerbation 
COPD, improved; continue inhalers and theophylline as 
prescribed.  The veteran was scheduled for follow-up in one 
month.

The assessment of an examiner who reviewed the PFT findings 
on follow-up a month later in September 1996 was severe COPD 
exacerbation resolved.  In November 1996, the veteran was 
seen for a dry, non-productive cough and stated that 
shortness of breath increased upon exertion and then went 
away when he rested.  The assessment was COPD stable.  In May 
1997, the veteran was seen for a routine follow-up and it was 
noted that he was doing well and the assessment was 
"stable".  On a July 1997 follow-up visit, no new problems 
were noted, and examination of the lungs reflected clear, 
mild decreased breath sounds.  In September 1997 and November 
1997, no new problems were noted relevant to COPD and the 
veteran's condition was stable.  The Board notes that these 
reports from 1996-1997 do not reflect an increase in 
disability of COPD to warrant a rating higher than 30 percent 
under either the old or the new criteria.

For the reasons and bases noted above, the Board concludes 
that the medical evidence of record relevant to the period 
from June 30, 1995 to August 7, 1998, reflects a degree of 
disability resulting from the residuals of service-connected 
pulmonary tuberculosis that was appropriately rated as 30 
percent disabling under both the old and the new rating 
criteria.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6603 
(1995); 38 C.F.R. § 4.97, Diagnostic Code 6604 (1999).  
Accordingly, a claim for a rating higher than 30 percent for 
the period from June 30, 1995 to August 7, 1998, is not 
warranted in this case.  


ORDER

A disability rating higher than 30 percent for the period 
from June 30, 1995 to August 7, 1998, is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The RO granted an increased rating for the residuals of 
service-connected pulmonary tuberculosis to 60 percent as of 
August 8, 1998, the day that PFTs were performed which 
reflected post-medication FEV-1 of 49 percent predicted which 
does meet one of the three requirements for a 60 percent 
rating under the new rating criteria under Diagnostic Code 
6604 for evaluating COPD.  38 C.F.R. § 4.97, Diagnostic Code 
6604 (1999).  Moreover, the Board notes that meeting one of 
the three criteria is all that is necessary to grant a claim 
for an increased disability rating to the next higher level 
of disability because the criteria is written in the 
"disjunctive", i.e., each criterion is separated by the 
word "or", indicating that if any one of the three is met, 
the higher rating should be allowed.  Therefore, the Board 
agrees that the RO properly rated the veteran 60 percent 
disabled as of August 8, 1998, based on the PFT testing done 
on that date.

However, in an increased rating claim that does not grant the 
highest possible schedular rating available for the given 
disorder, the Board must provide reasons and bases that 
explain why the degree of disability is appropriately rated 
as -- for example, in this case, -- 60 percent and not 100 
percent.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting 
that, in a claim for an increased disability rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded).  In this regard, the 
report depicting the PFT done on August 8, 1998, as well as 
the August 13, 1998, report of the VA examiner are inadequate 
for rating purposes because the new criteria for the 100 
percent rating provides that a 100 percent rating will be 
assigned where any one of the following are shown:

1.)  FEV-1 less than 40 percent of predicted value; or

2.)  the ratio of FEV-1/FVC less than 40 percent; or

3.)  DCLO (SB) less than 40-percent predicted; or

4.)  maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or

5.)  cor pulmonary hypertension (shown by Echo or cardiac 
catheterization); or

6.)  episodes of acute respiratory failure; or

7.)  requires outpatient oxygen therapy.

Because the August 8, 1998, PFT report and the August 13, 
1998, VA examination report only provide information relevant 
to items (1) and (2) of the above, the claim must be remanded 
for a new examination to be conducted by an examiner who 
should address the rating criteria in its entirety in the 
examination report.

In addition, because the current increased rating claim stems 
from a claim filed prior to the date that the regulations 
changed, i.e., the date that the new rating criteria became 
effective, and because this remand is not a final decision on 
that claim and therefore does not constitute the conclusion 
of the administrative appeal process, the rule expressed in 
Karnas v. Derwinski still applies in this case to review of 
the evidence on remand.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise).  Thus, on remand, the veteran is 
still entitled to have the evidence relevant to his claim 
reviewed under the "old" rating criteria -- as well as the 
"new" -- to see if an increased rating may be granted.  
Accordingly, the medical evidence developed on remand must 
address the "old" rating criteria as well as the new.  For 
the reasons stated in the decision above, the Board notes 
that the "old" criteria for evaluating chronic bronchitis 
or pulmonary emphysema is more analogous to the present 
residual disability of the service-connected pulmonary 
tuberculosis, i.e., COPD, than is the "old" rating criteria 
for evaluating pulmonary tuberculosis.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names, 
addresses, and approximate dates of 
treatment of all non-VA health care 
providers, if any, who have treated him 
for his service-connected lung disorder.  
After securing the proper authorizations, 
the RO should obtain all non-VA records, 
if any.  The RO should also obtain all VA 
records of treatment for the 
service-connected lung disorder that are 
not already associated with the claims 
file and place them in the claims file.

2.  Thereafter, the RO should schedule 
the veteran for a disability compensation 
examination that would be appropriate to 
obtain the medical information necessary 
to resolve the medical issues in this 
case relevant to the claim for an 
increased disability rating for the 
service-connected lung disorder.  The 
examiner should review the medical 
history of the case as depicted by the 
medical reports in the claims file.  The 
rating criteria require that the examiner 
provide information in the examination 
report that will enable the rating 
specialist to determine whether the 
service-connected residual of pulmonary 
tuberculosis, i.e., obstructive and 
restrictive pulmonary disease, is of such 
a degree of severity that at least one of 
the following requirements is met:

1.)  FEV-1 less than 40 percent of 
predicted value; or

2.)  the ratio of FEV-1/FVC less than 40 
percent; or

3.)  DCLO (SB) less than 40-percent 
predicted; or

4.)  maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or

5.)  cor pulmonary hypertension (shown by 
Echo or cardiac catheterization); or

6.)  episodes of acute respiratory 
failure; or

7.)  requires outpatient oxygen therapy; 
or

8.)  findings comparable with pronounced 
chronic bronchitis such as copious 
productive cough and dyspnea at rest; 
pulmonary function testing showing a 
"severe" degree of chronic airway 
obstruction; with symptoms of associated 
severe emphysema or cyanosis and findings 
of right-sided heart involvement; or 
findings comparable with pronounced 
pulmonary emphysema, including an 
intractable and totally incapacitating 
degree of disability with dyspnea at 
rest; or marked dyspnea and cyanosis on 
mild exertion; and other findings 
comparable to a pronounced degree of 
severity of emphysema confirmed by chest 
x-rays and pulmonary function tests.

The examiner must note in the examination 
report whether any one of these 
requirements is met in this case.  If any 
one of them -- based on certain tests 
conducted or on the examiner's findings 
on examination -- is met, further testing 
need not be performed.  The examiner 
should provide a complete rationale in 
the examination report for all 
conclusions reached.

However, if the requirements, for 
example, of (1) or (2) above are not met, 
as shown by the results of pulmonary 
function testing, then the examiner must 
state whether the requirements of (3) or 
(4) or (5) or any one of the other 
remaining requirements are met.  All 
testing necessary to determine whether 
any one of the requirements is met must 
be conducted unless, in the examiner's 
opinion, some tests are contraindicated 
by, for example, the veteran's health or 
well being.  If this is the case, the 
examiner should report that opinion in 
the examination report.  The examiner 
should then provide an opinion -- based 
on the medical data that the examiner 
does have -- as to the likelihood or 
probability that, if the appropriate 
testing could be conducted, any one of 
the requirements noted above would be 
met.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  The RO and the appellant are also 
advised that the Board is obligated by 
law to ensure that the RO complies with 
its directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The 
appellant is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any requested examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

5.  The RO should readjudicate the claim 
for an increased disability rating for 
service-connected residuals of pulmonary 
tuberculosis, i.e., obstructive and 
restrictive pulmonary disease, based on 
the evidence in its entirety.  The RO 
should also consider whether the case 
should be submitted to the Under 
Secretary for Benefits or the Director, 
VA Compensation and Pension Service for 
assignment of extraschedular rating for 
the veteran's disabilities under the 
provisions of 38 C.F.R. §  3.321(1999).  

6.  Finally, the RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals








